 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.All employees of Wyatt engaged in its logging operations in and about Flag-staff, Arizona, excluding office and clerical employees and supervisors, as definedby the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.9.Northern Arizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, was on June 5, 1950, and at all times thereafter has been,the exclusive representative of all the employees in the aforesaid appropriateunit for the purpose of collective bargaining within the meaning of Section 9,(a) of the Act.10.By refusing on June 8, 1950, and at all times thereafter, to bargain col-lectively with the Union, as the exclusive representative of all employees in theappropriate unit, Respondent Wyatt has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.11.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent Wyatt has engagedin, and is engaging in, unfair labor practices within the meaning of Section 8(a) (1) of the Act.12.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.13.RespondentWyatt did not discriminatorily lock out its employees, asalleged in the complaint.[Recommended Order omitted from publication in this volume.]Appendix AFlano ApadacaJesus PozasD. L. BerryhillClaude SandersSamson BrueSidney M. StewartGilbert HoldenA. C. EverettH.PAULPRIGG,AN INDIVIDUAL,DOING BUSINESS UNDER TIIE NAMEAND STYLE OF PRIGG BOATWORKSandINDUSTRIAL UNION OF MARINEAND SHIPBUILDINGWORKERS OFAMERICA,C. I.O.Case No. 10-C-1660.December 7, 1951Amendment to Supplemental Decision and RecommendationOn October 31, 1950, the Board issued its Supplemental Decisionand Recommendation in the above-entitled case.'Upon further con-sideration it appeared to the Board that said Supplemental Decisionand Recommendation should be amended.Accordingly, on Novem-ber 9, 1951, the Board issued a Notice to Show Cause, returnable onor before November 23, 1951, why the proposed amendment attachedto said notice should not issue as an amendment to SupplementalDecision and Recommendation.None of the parties has respondedto said notice.IT IS HEREBY ORDERED that the said Supplemental Decision and Re-commendation be, and it hereby is, amended by substituting for the191 NLRB 1379.97 NLRB No. 56. PRIGG BOAT WORKS291last paragraph on page 1379 and "Recommendations" on page 1380,the following :The Board has reviewed the rulings made by the Trial Exami-ner at the hearing and finds that no prejudicial error was com-mitted.To the extent here consistent, the rulings are herebyaffirmed.The Board has considered the Supplemental Inter-mediate Report, a copy of which is attached hereto, the excep-tions and briefs filed by the parties, and the entire record in thecase, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifica-tions, exceptions and additions :1.In concluding that four of the claimants were actually en-titled to back pay under the applict ble provisions of our originalback-pay order, the Trial Examiner ruled, in accordance with hisinterpretation of the remand order, that he would consider onlythe possibility that the claimants might have been selected fornondiscriminatory releaseat sometime afterthe date (February7, 1945) on which they were discharged.This approach neces-sarily compelled a finding that all claimants were entitled tosome back pay for the period commencing on about February 7,1945.We do not agree with the Trial Examiner.In our original Decision we expressly found that the "generalreduction [of force on February 7, 1945] was itself not discrimi-natorily motivated," but that the discrimination "took the formof the selection" of the claimants for separation because of unlaw-ful considerations.Thus, in a remedial context, we in effectfound that economic considerations required the Respondent todischarge six employees on February 7, explicitly reserving forfuture consideration the question of when the claimants, absentdiscriminatory motivation, would have been normally separatedduring the course of the general reduction in force.2 In thesecircumstances, we think it clear that both our Decision and theremand order of the court contemplated the possibility that someor all of the claimants might normally have been included in theFebruary 7 reduction of force as well as in subsequent reductions.Our findings as to back pay shall be made accordingly.2.We next turn to the question of when the claimants wouldhave normally been released under the Respondent's reductionof force program.We agree with the Trial Examiner in prin-ciple that under the circumstances of this case, length of serviceby classification is a reasonable and practical criteria for makingsuch determination.2The original Decision stated."It is possible that one or more of the six employeesmight have been discharged in the general reduction of the work force,even if the Respond-ent's selection had been on a nondiscriminatory basisThis possibility will be taken intoconsideration in determining the amount due to the employees in compliance with our orderherein." 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo. the extent here material, the record shows that the re-duction of force program required terminations on dates, asfollows :February 7, 1945, four first-class carpenters and two second-class carpenters.March 30, 1945, one second-class carpenter.May 4, 1945, one first-class carpenter.May 18, 1945, one first-class carpenter.August 17, 1945, two first-class carpenters -and one second-classcarpenter.The following tables show the original employment dates ofthe six claimants and other similarly classified employees :NameFirst-Class CarpentersEmploymentDate*Belknap12/12/44Jarrell11/ 2/44Woods11/ 1/44Bond10/18/44*Craig10/10/44*D. H. Wood11/27/43*Watton11/22/43Worthington5/22/42Seconul-Class CarpentersEmploymentNameDate*J. P. Wood11/ 1/44*Berry6/12/44Owens12/11/43Di Lorenzo6/ 2/43*The claimants are designated with asterisks.On the basis of the foregoing, we find that Belknap, J. P. Wood,and Berry would have normally been discharged on February 7,1945, and therefore are entitled to no back pay.We further findthat Craig would have been normally discharged on May 4, 1945;D. H. Wood on May 18, 1945; and Watton on August 17, 1945,and that their back-pay periods would normally terminate onthese respective dates.Notwithstanding, we shall, for reasonsassigned by the Trial Examiner, award no back pay to Craig. Inthe absence of exceptions, we also adopt the Trial Examiner'sfinding that D. H. Wood's back-pay period terminate as of thedate he quit his employment with the Merrill Company.''The record does not establish the exact date on which Wood severed his employment withthe Merrill Company.However,we have administratively ascertained by a letter from thatemployer that Wood's employment there terminated on March 10,1945, and, in the absenceof a showing of cause to the contrary,we shall rely on the information so obtained for thepurpose of terminating his back-pay period as of March 10, 1945. PRIGG BOAT WORKS2933. In arrivingat a formulafor computing the grossearningsof the claimants, the Trial Examiner relied to some extent uponan absenteefactor.Any question as to the projection of pastabsenteeisminto the gross back period is not sufficiently impor-tant under the particular facts of this case to warrant considera-tion of a different method of computation.We shall thereforeadopt the Trial Examiner's formula.However, in determininggross earningsunder the formula, we shall compute hours in ex-cess of 40 a week at one and one-half times the prevailing rate,in accordance with the Fair Labor Standards Act.Net Back-Pay CalculationP G. Watton D. II.WoodA. Gross Back Pay4-----------------------$1802.59$25373B. Interim Earnings-----------------------b 1052. 43628546C. Expenses------------------------------D. Net Interim Earnings-------------------1052. 43285.46E.Net Back Pay--------------------------750.16$0RecommendationsUpon the basis of this Supplemental Decision and the entirerecord in the case, the National Labor Relations Board herebyrespectfully recommends to the United States Court of Appealsfor the Fifth Circuit :(a)That paragraph 2 (a) of the original Order herein (relat-ing to reinstatement) be denied enforcement.(b)That paragraph 2 (b) thereof be enforced only as toP. G. Watton.(c)That the Respondent be required to pay P. G. Wattonthe sum of $750.16 as back pay.MEMBERS REYNOLDS and STYLES took no part in the considerationof the above Amendment to Supplemental Decision and Recommenda-tion.4For method of computation,see appendices A and B, attached hereto.5Computed as follonns$199 65-1st quarter 1945 earnings.643 01-2nd quarter 1945"earnings.804 10-last half 1945 earnings.Claimant's back-pay period ends on August 17, 1945.Claimant earned $804 10 in the lasthalf of 1945,a period of 184 days,48 of which are within the back-pay period.484X$80410=$209.77, I. e. interim earnings from July 1,1945, to August 17, 1945.Total Interim Earnings=$199.65643 01209 77$1052 436Representing$12 unreported income,$110 56 from the Merrill Company of Miami,Florida,and $16290 from the American Boat Building Corp.,as set forth in the Inter-mediate Report.986209-52-vol. 97--20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ACalculation of Gross Back Payhoursworked byweeksbefore dischargePeriod: 4-7-44 through 2-2-45P C Watton D H Wood57004400570047505700570057005700570057005700460057004100475038005700570052005200520019002850475028505200520042505200520052009503675190047501900570047505200520057005700475057004750420052002800475047502850950570014005200425095047505700380052005500520012005200560052002850520046004250190052005550515052005200450052002850Total hours worked_____________________________184675176950Total No. of weeks worked__________________________3743Weekly average hours_______________________________50004125 THE GREATATLANTIC &PACIFIC TEA COMPANYAppendix BCalculation of Gross Back Pay295A. Grossback pay before 2/16/45P 0 WattonD. H Wood1.Daily Average Hours (Weekly Avg. Hours 6)------8.257.00l.a.Date of.Discrimination--------------------------2/8/452/8/452.No. of Working Days; date of discrimination to2/16/45--------------------------------------773.Hourly Rate of Pay Before 2/16/45---------------1.051.003.a.Total Hours Before 2/16/45----------------------57. 7549. 004.Gross Back Pay Before 2/16/45-------------------$60.64$49.005.Straight-time.Overtime Gross Back Pay before2/16/45A------------------------------------$7.35$.88B. Gross back pay after 2/16/451.Weekly Average Hours (From Table A) -----------50. 0041.252.Hourly Rate of Pay After 2/16/45-----------------1. 181. 183.Date--End of Back Pay-------------------------8/17/453/10/454.Number of Whole Weeks in Back-Pay Period After2/16/45--------------------------------------2635.Number of Odd Days in Back-Pay Period after2/16/45--------------------------------------016.Total Hours in Whole Weeks---------------------1300. 00123. 757.Total Hours in Odd Days------------------------07. 008.Grand Total Hours of back pay in period after 2/16/45-1300. 00130 759.Straight-time.Gross Back Pay After 2/16/45------$1534. 00$154. 2910. 40 Hours Vacation Pay--------------------------$47. 20$47. 2011.Overtime Gross Back Pay After 2/16/45-----------$153.40$2 36C.Grand total-Gross back pay n--------------------$1802. 59$253 73A Computed by multiplying the number of hours over 40 for every week in the back period (includingparts of week by one-half of the claimant's pay rates)B Addition of lines A4, A5, B9, B10, and Bll.THE GREATATLANTIC&PACIFIC TEA COMPANYandLOCAL474,NATIONAL FOOD CHAIN STORE EMPLOYEES, CIO, PETITIONERandRETAIL FOOD CLERKS UNION,LOCAL 1500, AFL.Case No.2-RC-2119.December 7,1951Decision and Order SettingAsideElectionOn September 27, 1950, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theSecond Region among the employees in the appropriate unit.'Uponcompletion of the election, a tally of ballots was issued and duly1The stipulated unit was composed of all employees of the Employer's supermarketsand service stores serviced by the Bronx warehouse in the counties of New York,Bronx,Westchester, Putnam and Dutchess,including dairy department heads, produce depart-97 NLRB No. 29.